Title: To George Washington from Major General Artemas Ward, 19 August 1775 [letter not found]
From: Ward, Artemas
To: Washington, George


	Letter not found: from Major General Artemas Ward, 19 Aug. 1775. On 20 Aug. Horatio Gates wrote on behalf of GW to Ward: “The General has this moment received Your Letter of yesterday, he is surprized to hear that the men you Mention are posted in so insecure & defenceless a Scituation, & wishes you would repair to Squantum, & examine into all the Circumstances, & if you think it prudent, Order all the Stock, & Sheep, to be drove off the peninsula. . . . Inclosed I return you the representation of the Lt Col. & Officers at in Command at Squantum.”
